Appellee, Munger Farm Company, secured a judgment in the district court of Wichita county against appellant, Henry Brown, for possession of a certain tract of land in said county, together with a writ of restitution.
Appellant and one Harley Brown, in disobedience to the judgment and writ, retained possession of the premises and refused to deliver same to appellee; whereupon appellee filed a petition praying for an injunction.
The appellant and Harley Brown were cited to appear and show cause why the writ should not be granted. A hearing was had before the honorable district court, as is evidenced by the judgment rendered, granting the injunctive relief.
Appellant presents the cause for review upon the proposition that no injunctive relief may be granted an applicant therefor unless he present his petition to the judge, verified by his affidavit and containing a plain and intelligent statement of the grounds for relief.
This is not a case where injunctive relief was granted on presentation of the petition therefor, but one in which a hearing on the merits was had after due notice and answers filed by the defendants named in the petition.
The judgment was properly entered. Eccles v. Daniels, 16 Tex. 136, 137; Johnson v. Daniel, 25 Tex. Civ. App. 587, 63 S.W. 1032.
The judgment of the district court is affirmed.